994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.James FISHER, Appellant.
No. 92-3045.
United States Court of Appeals,Eighth Circuit.
Submitted:  January 12, 1993.Filed:  May 17, 1993.

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,* Senior District Judge.
PER CURIAM.


1
Defendant was charged in a three-count indictment with two counts of distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1), and with one count of aiding and abetting the distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.  A jury found defendant guilty on one of the distribution counts and on the aiding and abetting count.  Defendant has appealed, challenging the sufficiency of the evidence to support the convictions.


2
Having reviewed the trial transcript, we conclude that there is no merit in defendant's contention.  Having concluded that an extended opinion would have no precedential value in this fact specific case, we affirm the convictions without further discussion.


3
The judgment is affirmed.  See 8th Cir.  Rule 47B.



*
 The HONORABLE JOHN F. NANGLE, Senior United States District Judge for the Eastern District of Missouri, sitting by designation